10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA
DENNIS HINES, Case No.: 2:17-cv-01688-APG-CWH

Plaintiff. Order Overruling Objection and Closing
Case

V.
[ECF NO. 541

CLEARWATER PARPER CORP.,

 

Defendant.

l previously ruled that the parties’ settlement, achieved at a settlement conference with
Magistrate Judge Ferenbach, Was valid and enforceable ECF No. 52. l ordered the parties to
comply With that settlement agreement. Plaintiff Dennis Hines subsequently filed an
“Objection” to my order. ECF No. 54. Though procedurally improper and difficult to
understand, it appears Hines simply disagrees With my decision. Hines offers no valid reason for
me to reconsider or reverse my prior order. l therefore Will deny the objection. Because the
dispute has been settled, the case shall be dismissed With prejudice as required under the terms of
the settlement. See ECF No. 37-2 at 3, 11 6.

lT IS THEREFORE ORDERED that plaintiff Dennis Hines’ objection (ECF No. 54) is
OVERRULED. The clerk shall enter judgment dismissing this case with prejudice and close
the file.

DATED this 4th day of January, 2019.

»` ,.,/

§<

ANDRE'W P. GoRDoN
UNITED sTATES DisTRicT JUDGE

 

 

